


Exhibit 10.12

 

[g90832kgi001.jpg]

 

Project Work Agreement

 

May 6, 2009

 

Mr. Lawrence A. Michlovich

Vice President and Assistant General Counsel

International Rectifier Corporation

101 N. Sepulveda Blvd.

El Segundo, CA 90245

 

Dear Mr. Michlovich:

 

Tatum, LLC (“Tatum,” “we,” or “us”) is pleased that International Rectifier
Corporation (the “Company,” “you” or “your”) has selected us to perform certain
consulting services on behalf of the Company (the “Services”).  This letter
along with the terms and conditions attached as Exhibit A and any other
schedules or exhibits attached hereto which are incorporated herein by reference
(collectively, the “Agreement”) confirms our mutual understanding of the terms
and conditions upon which the Services will be provided.

 

As previously discussed, we will provide general consultation and advisory
services, as requested by the Company from time to time.

 

Any additional Services requested by you from time to time are subject to
Tatum’s consent.  You acknowledge that Tatum’s success in performing the
Services depends on the participation, cooperation, and support of your
management.  Accordingly, you will designate a management-level individual to be
responsible for overseeing the Services.  You acknowledge that the Services are
limited to those which the Company’s management has determined will meet its
objectives.  Throughout the course of providing the Services, we will meet with
your representative to discuss the findings and recommendations resulting from
the Services.

 

The Services will be performed under the lead and direction of Peter Knepper and
will be performed by employees, members and/or subcontractors of Tatum
(collectively, the “Tatum Resources”); provided that the Company’s consent shall
be obtained prior to use of any resource other than Mr. Knepper.

 

We will provide the Services to you beginning on May 6, 2009, and unless
terminated in accordance with Exhibit A, through December 31, 2009.

 

In consideration for the Services provided, you will pay us either an hourly fee
equal to $500 or a daily fee equal to $4,000 for Mr. Knepper’s services, at the
sole discretion of the Company.

 

In addition to our standard professional service fees, we will charge an
administrative fee equal to 5% of our professional service fees, which covers
ancillary administrative costs such as technology, communication, and supplies. 
In addition, you will reimburse Tatum directly for all reasonable travel and
out-of-pocket expenses incurred by Tatum or the Tatum Resources in performing
the Services.

 

Notwithstanding anything from the contrary contained herein, in no event shall
the total fees payable under this Agreement exceed $120,000 nor shall you be
required to provide Services in excess of that amount.

 

Prior to providing any Services, the parties and any individual providing
Services hereunder shall enter into a separate confidentiality agreement
protecting the confidential information of the Company, as mutually agreed
between the parties.

 

We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided.  We would be pleased to discuss

 

--------------------------------------------------------------------------------


 

this Agreement with you at your convenience.  If the foregoing is in accordance
with your understanding, please sign a copy of this Agreement and return it to
my attention.

 

2

--------------------------------------------------------------------------------


 

Sincerely,

Tatum, LLC

 

 

James L. Buxbaum — Managing Partner, Los Angeles

 

 

Accepted and agreed:

International Rectifier Corporation

 

 

By:

 

 

Name:

Lawrence Michlovich

 

Title:

Assistant Secretary

 

Date:

May 6, 2009

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Terms and Conditions

 

1.            Relationship of the Parties.  The parties agree that Tatum and the
Tatum Resources will be serving the Company as independent contractors for all
purposes and not as employees, agents, or partners of or joint venturers with
the Company.  Tatum and the Tatum Resources will have control over the order and
sequence of the Services and the specific hours worked and will not be subject
to Company withholding of income or employment taxes.  The Tatum Resources will
not be or serve as an employee, manager, officer, or director of the Company,
nor will the Tatum Resources have any authority or control over the employees of
the Company or the authority to sign any documents on behalf of the Company,
including, without limitation, checks and other means of payment, federal or
state securities filings, tax filings, or representations and warranties. 
Accordingly, the Company will not (i) give or require the Tatum Resources to use
the titles “Chief Financial Officer,” “Chief Information Officer,” “Chief
Operating Officer,” or any other title that suggests such individual is an
employee, manager, officer, or director of the Company, (ii) represent or
require the Tatum Resources to represent to any third party that the Tatum
Resources are anything other than consultants to the Company, or (iii) require
or request that the Tatum Resources supervise or control the employees of the
Company or sign any documents on behalf of the Company.

 

2.            Payment Terms.  Payments to Tatum should be made within 30 days of
receipt of invoice by electronic transfer in accordance with the instructions
set forth below or such alternative instructions as provided by Tatum from time
to time.  Any amounts not paid when due may be subject to a periodic service
charge equal to the lesser of 1.5% per month and the maximum amount allowed
under applicable law, until such amounts are paid in full, including assessed
service charges.  In lieu of terminating this Agreement, Tatum may suspend the
provision of Services if amounts owed are not paid in accordance with the terms
of this Agreement.

 

Bank Name:  Wells Fargo, N.A.

Branch:  San Francisco

Account Name:  Tatum, LLC

Account Number:  4121546642

Routing Number for ACH Payments:  121000248

Swift Code:  WFBIUS6S

Please reference Company name in the body of the payment.

 

3.            Effective Date and Termination.

 

(a)           This Agreement will be effective as of the earlier of (i) the date
Tatum begins providing Services to the Company, and (ii) the date of the last
signature to this Agreement as indicated on the signature page.

 

(b)           After the expiration of any minimum term, if any, either party may
terminate this Agreement by providing the other party a minimum of 30 days’
advance written notice and such termination will be effective as of the date
specified in such notice, provided that such date is no earlier than 30 days
after the date of delivery of the notice; provided however, the Company may
terminate any particular requested Services on written notice.  Tatum will
continue to provide, and the Company will continue to pay for, any Services not
terminated until the termination effective date.

 

(c)           Tatum may terminate this Agreement immediately upon written notice
to the Company if: (i) the Company is engaged in or asks Tatum to engage in or
ignore any illegal or unethical activity; (ii) the Tatum Resource ceases to be a
member, employee or subcontractor of Tatum for any reason; (iii) the Tatum
Resource becomes disabled; or (iv) the Company fails to pay any amounts due to
Tatum when due.  For purposes of this Agreement, disability will be defined by
the applicable policy of disability insurance or, in the absence of such
insurance, by Tatum’s management acting in good faith.  Notwithstanding the
foregoing, in lieu of terminating this Agreement under (ii) and (iii) above,
upon the mutual agreement of the parties, the Tatum Resource may be replaced by
another Tatum member, employee or subcontractor.

 

(d)           In the event that a party commits a breach of this Agreement,
other than for the reasons described in the above Section, and fails to cure the
same within 10 days following delivery by the non-breaching party of written
notice specifying the nature of the breach, the non-breaching party may
terminate this Agreement effective upon written notice of such termination.

 

(e)           The expiration or termination of this Agreement will not destroy
or diminish the binding force and effect of any of the provisions of this
Agreement that expressly, or by reasonable implication, come into or continue

 

4

--------------------------------------------------------------------------------


 

in effect on or after such expiration or termination, including, without
limitation, provisions relating to payment of fees and expenses (including
witness fees and expenses), hiring the Tatum Resources, governing law,
arbitration, and limitation of liability.

 

4.            Hiring Tatum Resource Outside of a Tatum Agreement.  The parties
recognize and agree that Tatum is responsible for introducing the Tatum
Resources to the Company. Therefore, if, at any time during the term of this
Agreement and for the 12-month period following the termination or expiration of
this Agreement other than in connection with this Agreement or another Tatum
agreement, the Company or any of its subsidiaries or affiliates employs any
Tatum Resource, or engages any Tatum Resource as an independent contractor, the
Company will pay Tatum a placement fee in an amount equal to 45% of Tatum’s
Annualized Fees (as defined below).  The amount will be due and payable to Tatum
upon written demand to the Company.  “Annualized Fees” means the equivalent of
what Tatum would receive under this Agreement for the Tatum Resource on a
full-time annual basis plus the maximum amount of any bonus for which Tatum was
eligible with respect to the then-current bonus year for the Tatum Resource.

 

5.            Warranties and Disclaimers.  Except as otherwise expressly set
forth herein, it is understood that Tatum does not have a contractual obligation
to the Company other than to provide the Services using commercially reasonably
efforts in accordance with industry standards.  The Company acknowledges that
any information, including any resources delivered through Tatum’s proprietary
information and technology system, will be provided by Tatum as a tool to be
used in the discretion of the Company.  Tatum will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
or the Tatum Resources’ advice or recommendations.  Tatum disclaims all other
warranties, whether express, implied or statutory.  Without limiting the
foregoing, Tatum makes no representation or warranty as to the accuracy or
reliability of reports, projections, certifications, opinions, representations,
or any other information prepared or made by Tatum or the Tatum Resources
(collectively, the “Information”) even if derived from Tatum’s intellectual
capital, and Tatum will not be liable for any claims of reliance on the
Information or that the Information does not comply with federal, state or local
laws or regulations.  The Services are for the sole benefit of the Company and
not any unnamed third parties.  The Services will not constitute an audit,
review, or compilation, or any other type of financial statement reporting or
attestation engagement that is subject to the rules of the AICPA or other
similar state or national professional bodies and will not result in an opinion
or any form of assurance on internal controls.

 

6.            Limitation of Liability.  The liability of Tatum in any and all
categories and for any and all causes arising out of this Agreement, whether
based in contract, tort, negligence, strict liability or otherwise will, in the
aggregate, not exceed the actual fees paid by the Company to Tatum over the
previous two months’ of the Agreement.  In no event will Tatum be liable for
incidental, consequential, punitive, indirect or special damages, including,
without limitation, any interruption or loss of business, profit or goodwill. 
As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three months after discovery or 60 days after the
termination or expiration of this Agreement, whichever is earlier.

 

7.            Governing Law, Arbitration, and Witness Fees.

 

(a)           This Agreement will be governed by and construed in accordance
with the laws of the State of California, without regard to conflicts of laws
provisions.

 

(b)           If the parties are unable to resolve any dispute arising out of or
in connection with this Agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”). 
The arbitration will be conducted in the Los Angeles, California office of the
AAA by a single arbitrator selected by the parties according to the rules of the
AAA, and the decision of the arbitrator will be final and binding on both
parties.  In the event that the parties fail to agree on the selection of the
arbitrator within 30 days after either party’s request for arbitration under
this Section, the arbitrator will be chosen by the AAA.  The arbitrator may in
his or her discretion order documentary discovery but will not allow depositions
without a showing of compelling need.  The arbitrator will render his or her
decision within 90 days after the call for arbitration.  Judgment on the award
of the arbitrator may be entered in and enforced by any court of competent
jurisdiction.  The arbitrator will have no authority to award damages in excess
or in contravention of this Agreement and may not amend or disregard any
provision of this Agreement, including this Section.  Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from any court of
competent jurisdiction, and Tatum may pursue payment of undisputed amounts
through any court of competent jurisdiction.

 

5

--------------------------------------------------------------------------------


 

(c)           Except to the extent arising from Mr. Knepper’s service as an
employee of the Company, in the event any member or employee of Tatum
(including, without limitation, any Tatum Resource) is requested or authorized
by the Company or is required by government regulation, subpoena, or other legal
process to produce documents or appear as witnesses in connection with any
action, suit or other proceeding initiated by a third party against the Company
or by the Company against a third party, the Company will, so long as Tatum is
not a party to the proceeding in which the information is sought, reimburse
Tatum for its member’s or employee’s professional time (based on customary
rates) and expenses, as well as the reasonable fees and expenses of its counsel
(including the allocable cost of in-house counsel), incurred in responding to
such requests.

 

8.            Miscellaneous.

 

(a)           This Agreement constitutes the entire agreement between the
parties with regard to the subject matter hereof and supersede any and all
agreements, whether oral or written, between the parties with respect to its
subject matter.  No amendment or modification to this Agreement will be valid
unless in writing and signed by both parties.

 

(b)           If any portion of this Agreement is found to be invalid or
unenforceable, such provision will be deemed severable from the remainder of
this Agreement and will not cause the invalidity or unenforceability of the
remainder of this Agreement, except to the extent that the severed provision
deprives either party of a substantial portion of its bargain.

 

(c)           Neither party will be deemed to have waived any rights or remedies
accruing under this Agreement unless such waiver is in writing and signed by the
party electing to waive the right or remedy.  The waiver by any party of a
breach or violation of any provision of this Agreement will not operate or be
construed as a waiver of any subsequent breach of such provision or any other
provision of this Agreement.

 

(d)           Neither party will be liable for any delay or failure to perform
under this Agreement (other than with respect to payment obligations) to the
extent such delay or failure is a result of an act of God, war, earthquake,
civil disobedience, court order, labor dispute, or other cause beyond such
party’s reasonable control.

 

(e)           The Company may not assign its rights or obligations under this
Agreement without the express written consent of Tatum.  Nothing in this
Agreement will confer any rights upon any person or entity other than the
parties hereto and their respective successors and permitted assigns and the
Tatum Resources.

 

(f)            The Company agrees to reimburse Tatum for all reasonable costs
and expenses incurred by Tatum in enforcing collection of any monies due under
this Agreement, including, without limitation, reasonable attorneys’ fees.

 

(g)           Subject to the Company’s prior written consent, the Company agrees
to allow Tatum to use the Company’s logo and name on Tatum’s website and other
marketing materials for the sole purpose of identifying the Company as a client
of Tatum.  Tatum will not use the Company’s logo or name in any press release or
general circulation advertisement without the Company’s prior written consent.

 

6

--------------------------------------------------------------------------------
